19-11608-mew            Doc 55       Filed 05/24/19      Entered 05/24/19 15:22:28                 Main Document
                                                        Pg 1 of 3


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al., 1                       )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                 NOTICE OF CONTINUED HEARING ON FIRST DAY MOTIONS

              PLEASE TAKE NOTICE that on May 19, 2019 (the “Petition Date”), the

 above-captioned debtors and debtors in possession (collectively, the “Debtors”), each filed a

 voluntary petition for relief under chapter 11 of title 11 of the United States Code,

 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the

 Southern District of New York (the “Court”).




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
19-11608-mew           Doc 55   Filed 05/24/19    Entered 05/24/19 15:22:28      Main Document
                                                 Pg 2 of 3


         PLEASE TAKE FURTHER NOTICE that the following motions (the “Motions”) will

 be heard at a hearing scheduled for June 3, 2019, at 11:00 a.m. (Prevailing Eastern Time)

 (the “Continued First Day Hearing”) before the Honorable Michael E. Wiles of the United States

 Bankruptcy Court for the Southern District of New York, in Court Room 617, One Bowling Green,

 New York, New York 10004, or at such other time as the Bankruptcy Court may determine:

                  1.      Taxes Motion. Debtors’ Motion for Entry of an Order (A) Authorizing the
                          Payment of Certain Prepetition Taxes and Fees and (B) Granting Related
                          Relief [Docket No. 8].

                  2.      Creditor Matrix Motion. Debtors’ Motion for Entry of an Order
                          (I) Authorizing the Debtors to (A) Prepare a List of Creditors in Lieu of
                          Submitting a Formatted Mailing Matrix and (B) File a Consolidated List of
                          the Debtors’ 50 Largest Unsecured Creditors, (II) Authorizing the Debtors
                          to Redact Certain Personal Identification Information for Individual
                          Creditors, (III) Approving the Form and Manner of Notifying Creditors of
                          Commencement of these Chapter 11 Cases, and (IV) Granting Related
                          Relief [Docket No. 10].

         PLEASE TAKE FURTHER NOTICE that copies of the Motions may be obtained free

 of    charge      by     visiting   the    website    of    Omni     Management       Group     at

 http://www.omnimgt.com/hollander. You may also obtain copies of any pleadings by visiting the

 Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees set

 forth therein.

         PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should

 read the Motions carefully and discuss them with your attorney, if you have one in

 connection with the chapter 11 cases. (If you do not have an attorney, you may wish to

 consult with one).

         PLEASE TAKE FURTHER NOTICE that if you do not want the Court to grant the relief

 requested in the Motions, or if you want the Court to consider your views on the Motions, then

 you or your attorney must attend the Continued First Day Hearing. If you or your attorney do not
19-11608-mew       Doc 55    Filed 05/24/19    Entered 05/24/19 15:22:28        Main Document
                                              Pg 3 of 3


 take these steps, the Court may decide that you do not oppose the relief sought in the Motions and

 may enter orders granting the relief requested in the Motions.

 New York, New York                            /s/ Joshua A. Sussberg, P.C.
 Dated: May 24, 2019                           Joshua A. Sussberg, P.C.
                                               Christopher T. Greco, P.C.
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone:     (212) 446-4800
                                               Facsimile:     (212) 446-4900

                                               - and -

                                               Joseph M. Graham (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Telephone:     (312) 862-2000
                                               Facsimile:     (312) 862-2200

                                               Proposed Counsel to the Debtors and Debtors in
                                               Possession
